Citation Nr: 9925937	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-38 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired nervous 
disorder.  

2.  Entitlement to a separate evaluation of 10 percent based 
on multiple noncompensable service connected disabilities in 
accordance with the criteria of 38 C.F.R. §  3.324 (1997).


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to August 
1979 and from October 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that this claim was previously remanded for 
further development in February 1998.  As that development 
has been completed, the Board can now proceed with 
adjudication of the veteran's claims.  However, as the 
decision establishes service connection for a new disorder, 
the veteran's claim of entitlement to a separate 10 percent 
evaluation under 38 C.F.R. § 3.324 must be remanded for 
further adjudication.


FINDINGS OF FACT

The veteran's acquired nervous disorder is linked to his 
period of active service. 


CONCLUSION OF LAW

The veteran's nervous disorder was aggravated by active 
service.  38 U.S.C.A. 
§ 5107 (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his acquired nervous disorder is 
related to difficulties he reported while on active service.  
Therefore, he argues that he is entitled to service 
connection for this disorder.

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

As a preliminary matter, the Board notes that the veteran has 
submitted a claim that is plausible, and thus satisfies his 
initial burden of submitting a well grounded claim pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  

Pursuant to the theory of presumption of soundness, a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
entrance in service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1131, 1132.

In cases involving aggravation of a preexisting disability, 
competent evidence that the disability was aggravated by 
service is required in order to well ground the claim.  
Caluza v. Brown, 78 F.3d 604 (Fed. Cir. 1996).  In addition, 
as with all claims for service connection, the nexus 
requirement also applies.  That is, in cases of claimed in 
service aggravation, there must be competent medical evidence 
of a nexus between a current disorder and the inservice 
aggravation of that disorder.  Id.  

At entrance, the veteran did not report frequent trouble 
sleeping, depression or excessive worry.  The examiner noted 
that the veteran's psychiatric status to be normal.  The 
veteran did report frequent trouble sleeping, depression and 
excessive worry on examination in December 1979.  The veteran 
was not, however, diagnosed with any psychiatric disorder at 
that time.  He was diagnosed with mild situational depression 
in June 1982.  

Pertinent post service medical records suggest that the 
veteran's nervous disorder is related to service.  In 
December 1997, a private physician, J. Brett Offenberg, 
M. D. related that he had been the veteran's treating 
physician since March of that year and that the veteran had a 
long-standing diagnosis of major depression.  The doctor 
further noted that he had reviewed the veteran's service 
personnel records, including disciplinary records from April 
1980 to August 1982 and a Mental Status Evaluation dated May 
1982.  He opined that these records showed that "the 
manifestations of symptomatology consistent with [the 
veteran's] current diagnosis of major depression."

The veteran was examined again in January 1999 pursuant to 
the above-mentioned remand in this matter.  The examiner 
there noted that the veteran indicated that he was probably 
depressed as a child and that he overdosed as a child.  The 
examiner diagnosed the veteran with major depression.  He 
added that "it sounds as if the depression did start as a 
child, at least in [the veteran's] estimation, it was 
exacerbated by his military service and the difficulties he 
encountered in the military."  The examiner clarified his 
opinion after reviewing the veteran's claims file in a March 
1999 addendum.  The examiner cited the veteran's use of drugs 
at age 16 along with statements by the veteran to the effect 
that everything was bad in his childhood as evidence of long 
standing depression.  He stated, "I think that given [the 
veteran's] longstanding depression and personality 
disorder...[the veteran's condition] would have become 
aggravated by any stressful situation."  The examiner 
further indicated that "I would therefore say that [the 
veteran's] depression is not directly a result of military 
service but preceded it and that because of his 
characterological difficulties, his viewpoint of the military 
would be skewed to the point where he would feel that the 
military somehow mistreated or took advantage of him."

In light of the above opinions, it is the decision of the 
Board that the veteran's depression preexisted service.  Both 
the private and VA physicians see the veteran's depression as 
long standing with symptomatology manifesting during his 
period of active service.  The VA physician reviewed the 
veteran's claims file and clearly finds that the veteran's 
depression most likely began prior to service during 
childhood.  Moreover, both physicians note the veteran's 
symptomatology in service and the VA examiner has opined that 
the military experience "exacerbated" and "aggravated" 
this particular veteran's condition.

In light of the veteran's diagnosis of long standing 
depression and the medical evidence pointing not only to its 
existence prior to military service but also to the fact that 
the condition was aggravated by his service, it is the 
decision of the Board that the veteran's acquired nervous 
disorder merits service connection.  Therefore, the Board 
establishes service connection for the veteran's disorder.


ORDER

Entitlement to service connection for an acquired nervous 
disorder is established.


REMAND

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (1998).

Prior to this decision, the veteran was service connected 
only for residuals of first-degree burn scars to the right 
hand and status post left inguinal hernia repair.  These 
disabilities were rated as noncompensable.  However, this 
decision has established service connection for an acquired 
nervous disorder.  As this disability has not been rated 
pursuant to the Schedule for Rating Disabilities (rating 
schedule), the Board cannot determine whether the veteran 
meets the criteria for a separate 10 percent evaluation in 
this matter.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.312, 4.20, 
4.114 (1998).  Therefore, the Board remands this issue to the 
RO for further adjudication

1. As the rating assigned for the 
veteran's service 
connected nervous disorder may determine 
whether the criteria is met for a 
separate 10 percent evaluation under 
38 C.F.R. § 3.324, the RO is instructed 
to issue a rating decision for the 
veteran's service connected nervous 
disorder and then to determine if the 
veteran's claim for a separate 10 percent 
evaluation is rendered moot.

2.  If the claim is not rendered moot, 
the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the 
decision remains unfavorable to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case and a reasonable opportunity to 
respond thereto before the claims file is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).






		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

